—Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order of fact-finding and disposition of Family Court determining following a hearing that respondent had sexually abused his seven-year-old daughter (appeal No. 1) and from an order of fact-finding and disposition of the same court determining that he had derivatively neglected his nine-year-old son (appeal No. 3). The court issued a protective order pertaining to each child and directed that each child be removed from respondent’s care and custody.
Upon our review of the record, we conclude that the findings of abuse and neglect are supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b] [i]; Matter of Nicole V., 71 NY2d 112, 117; Matter of Colleen A. S., 242 AD2d 877, 878). The validation testimony of petitioner’s expert witness is sufficient to corroborate the out-of-court statements of respondent’s daughter (see, Matter of Nicole V., supra, at 121; Matter of Camron R. [appeal No. 1], 251 AD2d 1073; Matter of Stephanie A., 224 AD2d 1027, 1028, lv denied 88 NY2d 814). In addition, the court properly admitted testimony concerning the use of anatomically correct dolls and pictures that assisted respondent’s daughter in explaining the acts of abuse (see, e.g., Matter of Delores W., 190 AD2d 611, 612; Matter of Erin G., 139 AD2d 737, 738). (Appeal from Order of Erie County Family Court, Dillon, J. — Abuse.) Present — Denman, P. J., Pine, Wisner, Hurlbutt and Callahan, JJ.